107 Ga. App. 793 (1963)
131 S.E.2d 599
GARMON
v.
STERN.
40103.
Court of Appeals of Georgia.
Decided May 16, 1963.
*794 James R. Venable, for plaintiff in error.
NICHOLS, Presiding Judge.
"`In passing on the general grounds of a motion for new trial, this court passes not on the weight but on the sufficiency of the evidence. It is our duty to determine whether the verdict as rendered can be sustained under any reasonable view taken of the proofs submitted to the jury.' Ingram v. State, 204 Ga. 164, 184 (48 SE2d 891); Farlow v. Brown, 208 Ga. 646, 648 (68 SE2d 903). See also Bibb Cigar &c. Co. v. McSwain, 95 Ga. App. 659, 661 (98 SE2d 128)." Poppell v. Smutney, 106 Ga. App. 480 (127 SE2d 335). The plaintiff presented evidence in support of his contentions and the defendant presented evidence in support of his contentions. The jury trying the case found in favor of the plaintiff's contentions and it cannot be said that the trial court erred in overruling defendant's motion for new trial on the general grounds only.
Judgment affirmed. Frankum and Jordan, JJ., concur.